DETAILED ACTION
This action is responsive to communications filed 28 September 2022.
Claim 22 has been canceled.
Claims 1-21 are subject to examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The objections to the claims have been withdrawn in view of amendments.
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
However, Applicant argues in substance:
The cited references fail to disclose or suggest “receiving updated configuration data from a control core” where “responsive to the updated configuration data being faulty” the method also includes “communicating a fault to a monitoring system”. See Remarks pages 9-10
In response to Applicant’s arguments (a), the Examiner respectfully disagrees. 
The limitations above, under broadest reasonable interpretation denote, communicating a fault to a monitoring system when the received configuration data is faulty, therefore, Peters at least discloses and/or teaches [col. 12, ls. 10-19] “… merge the modifications that have been made to a configuration copy with the master instance …” [col. 13, ls. 27-52] “… configuration being committed by the user is a copy of the latest version of the master instance stored to the repository …” [col. 14, ls. 6-41] “… update with the modified configuration …” [col. 17, ls. 31-51] “… autonomously diagnose the state of the configuration at each of the servers … performance or incompatibility issues … failed deployment … issue alert to notify the user of the occurrence or state … automatedly revert to a previous version … correct the configuration.” [col. 17, ls. 52-col. 18, ls. 18] “… identify which line of the deployed configuration results in an error condition … configuration administrator is then able to address issues that occur on the servers at the time of deployment …” For at least these sections above, one can see that Peters’ system allows for modifications/updates to configurations, deployment of configurations, and problem analysis with configurations, e.g. updated configuration, failed deployment, and alert raised in view of failed deployment.
Claim Objections
Claims 15 and 18 objected to because of the following informalities:  "the an aggregate of nodes" should be "an aggregate of nodes".  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 5-6, 8-9, 12-13, 15, 17-18 and 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peters et al. (US-9009277-B2) hereinafter Peters in view of Awate et al. (US-20190384914-A1) hereinafter Awate further in view of Usery et al. (US-8041799-B1) hereinafter Usery.
Regarding claim 8, Peters discloses:
A computer system comprising a processor ([col. 8, ls. 7-45] configuration management repository part of an administrative server with a function processor), a storage device ([col. 8, ls. 7-45] configuration store), and a network interface ([FIG. 2] distributed platform servers communicating with function processor [col. 8, ls. 46-col. 9, ls. 13] networking parameters for communicably coupling the server to the distributed platform (i.e. interfacing through a network requires a network interface)), the processor being configured to implement operations comprising: 
receiving updated configuration data from a control core ([col. 12, ls. 10-19] commit function causes the function processor to merge the modifications that have been made to a configuration copy with the master instance of that configuration in the configuration store (i.e. update) [col. 13, ls. 27-52] latest version of the master instance stored to the repository (i.e. control core {note: [0029] denotes control core may distribute updated configuration data to such nodes}, therefore the repository distributing updated configuration data is a control core) [col. 14, ls. 6-41] deploying the updated configuration includes passing the updated configuration to the identified servers from the function processor (i.e. function processor of a configuration management repository storing a latest version of the master instance to deploy the updated configuration must be received to be passed on, e.g. from the storage to the server)); 
storing earlier configuration data with a time stamp in an archive storing additional earlier configuration data with respective time stamps ([col. 15, ls. 40-67] configuration store creates a new instance of the configuration that is stored in conjunction with the prior configuration so that a revision history (i.e. multiple earlier revisions, e.g. earlier configuration, an archive of revision history) for the configuration is retained (i.e. earlier configuration data), each configuration is also marked with the date and time that it is stored to the configuration store (i.e. time stamp for configuration stored and prior configuration that is stored, e.g. earlier configuration data with a time stamp and additional earlier configuration data with time stamps, etc.)); 
responsive to the updated configuration data not being faulty ([col. 17, ls. 4-51] indicate that a configuration has been successfully deployed), distributing content using the updated configuration data ([col. 7, ls. 53-col. 8, ls. 6] deploys configurations to the servers of a distributed platform, e.g. CDN, a content delivery network [col. 9, ls. 14-35] serving of dynamic content); and 
responsive to the updated configuration data being faulty ([col. 17, ls. 31-51] identify a failed deployment when a configuration is deployed to a server): 
communicating a fault to a monitoring system ([col. 17, ls. 31-col. 18, ls. 18] upon certain occurrences or states being identified, repository can issue an alert, e.g. to configuration administrator notified to correct the configuration (i.e. faulty configuration) where configuration administrators are provided better debugging tools as a result of the configuration management repository and the end-to-end monitoring (i.e. monitoring system for the configuration administrator to debug)); 
revert to an earlier configuration data stored in the archive and corresponding to a specific earlier time ([col. 17, ls. 31-51] repository can automatedly revert to a previous version of a configuration); and 
distribute content using the earlier configuration data to which the computer is reverted ([col. 7, ls. 53-col. 8, ls. 6] deploys configurations to the servers of a distributed platform, e.g. CDN, a content delivery network [col. 9, ls. 14-35] serving of dynamic content [col. 17, ls. 31-51] a previous version of a configuration).  
Peters does not explicitly disclose:
wherein the fault is communicated to the monitoring system via an aggregate of nodes that are exhibiting symptoms of misbehavior;
receiving and executing commands from the monitoring system to: 
revert to an earlier configuration data stored in the archive and corresponding to a specific earlier time;
disregard any further updated configuration data from the control core until instructed otherwise by the monitoring system; 
	However, Awate discloses:
receiving and executing commands from the monitoring system ([0075] security manager determines a response to the alert, e.g. transmits instructions to the guest agent to implement a corrective action, change the policy, or take other action) to: 
revert to an earlier configuration data stored in the archive and corresponding to a specific earlier time ([0075] security manager transmits instructions to the guest agent with the updated policy [0101] restoring a virtual machine when an event has already taken place, e.g. updates to critical configurations of virtual machines);
disregard any further updated configuration data from the control core until instructed otherwise by the monitoring system ([0075] security manager transmits instructions to the guest agent with the updated policy [0100] blocks the update until instructions are received from the security manager);
	It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Peters in view of Awate to have received and executed commands from the monitoring system after receiving a communication regarding a fault and revert the configuration/disregard any further updates until otherwise instructed. One of ordinary skill in the art would have been motivated to do so to enable a computer security system to address security concerns and take action in response to those concerns immediately by blocking an update, restoring a virtual machine when an event has already taken place, etc. (Awate, [0101]).
	Peters-Awate do not explicitly disclose:
wherein the fault is communicated to the monitoring system via an aggregate of nodes that are exhibiting symptoms of misbehavior;
However, Usery discloses:
wherein the fault is communicated to the monitoring system via an aggregate of nodes that are exhibiting symptoms of misbehavior ([col. 21, ls. 17-col. 22, ls. 10] … x-percent of total components are alarming … generate a synthetic alert associated with the respective parent node … a card may not issue an alarm even though in actuality there is a problem associated with the card … patterning offers the ability to introduce a level of intelligence into a fault-management system … to determine if there is a problem with the parent component);
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Peters-Awate in view of Usery to have communicated a fault to the monitoring system via an aggregate of nodes that are exhibiting symptoms of misbehavior. One of ordinary skill in the art would have been motivated to do so to introduce a level of intelligence into a fault-management system such as to determine if there is a problem with the parent component and in a case where a card may not issue an alarm even though in actuality there is a problem associated with the card (Usery, [col. 21, ls. 62-col. 22, ls. 10]).
Regarding claim 9, Peters-Awate-Usery disclose:
The computer system of claim 8, set forth above, the operations further comprising 
Peters discloses:
validating the updated configuration data ([col. 12, ls. 10-19] before merging the modifications, the function processor performs an integrity check, e.g. to ensure that the modifications being committed do not conflict with modifications that other users may have earlier committed), wherein the earlier configuration data is stored in the archive responsive to successfully validating the updated configuration data ([col. 15, ls. 40-67] configuration store creates a new instance of the configuration that is stored in conjunction with the prior configuration so that a revision history (i.e. multiple earlier revisions, e.g. earlier configuration, an archive of revision history) for the configuration is retained (i.e. earlier configuration data), each configuration is also marked with the date and time that it is stored to the configuration store (i.e. time stamp for configuration stored and prior configuration that is stored, e.g. earlier configuration data with a time stamp and additional earlier configuration data with time stamps, etc.)).  
Regarding claim 12, Peters-Awate-Usery disclose:
The computer system of claim 8, set forth above, wherein 
Peters discloses:
the computer system comprises a node in a content delivery network (CDN) ([col. 7, ls. 53-col. 8, ls. 6] deploys configurations to the servers of a distributed platform, e.g. CDN, a content delivery network [col. 9, ls. 14-35] serving of dynamic content).  
Regarding claim 13, Peters-Awate-Usery disclose:
The computer system of claim 8, set forth above, wherein 
Peters discloses:
the archive is stored in the storage device ([col. 15, ls. 40-67] configuration store creates a new instance of the configuration that is stored in conjunction with the prior configuration so that a revision history (i.e. multiple earlier revisions, e.g. earlier configuration, an archive of revision history) for the configuration is retained (i.e. earlier configuration data), each configuration is also marked with the date and time that it is stored to the configuration store (i.e. time stamp for configuration stored and prior configuration that is stored, e.g. earlier configuration data with a time stamp and additional earlier configuration data with time stamps, etc., the configuration store a storage device)).
Regarding claim 18, Peters discloses:
A computer system comprising a processor ([col. 8, ls. 7-45] configuration management repository part of an administrative server with a function processor) and a network interface ([FIG. 2] distributed platform servers communicating with function processor [col. 8, ls. 46-col. 9, ls. 13] networking parameters for communicably coupling the server to the distributed platform (i.e. interfacing through a network requires a network interface)), the processor being configured to implement operations comprising: 
receiving respective communications of fault from a node after the node receive updated configuration data from a control core ([col. 17, ls. 31-col. 18, ls. 18] upon certain occurrences or states being identified (e.g. identify a failed deployment when a configuration is deployed to a server), repository can issue an alert, e.g. to configuration administrator notified to correct the configuration (i.e. faulty configuration) where configuration administrators are provided better debugging tools as a result of the configuration management repository and the end-to-end monitoring [col. 12, ls. 10-19] commit function causes the function processor to merge the modifications that have been made to a configuration copy with the master instance of that configuration in the configuration store (i.e. update) [col. 13, ls. 27-52] latest version of the master instance stored to the repository (i.e. control core {note: [0029] denotes control core may distribute updated configuration data to such nodes}, therefore the repository distributing updated configuration data is a control core) [col. 14, ls. 6-41] deploying the updated configuration includes passing the updated configuration to the identified servers from the function processor (i.e. function processor of a configuration management repository storing a latest version of the master instance to deploy the updated configuration must be received to be passed on, e.g. from the storage to the server)); and 
responsive to receiving the communications of fault ([col. 17, ls. 31-col. 18, ls. 18] upon certain occurrences or states being identified, repository can issue an alert, e.g. to configuration administrator notified to correct the configuration (i.e. faulty configuration) where configuration administrators are provided better debugging tools as a result of the configuration management repository and the end-to-end monitoring), to: 
revert to earlier configuration data corresponding to a specific earlier time ([col. 17, ls. 31-51] repository can automatedly revert to a previous version of a configuration); and 
	Peters does not explicitly disclose:
receiving respective communications of fault from an aggregate of nodes after the aggregate of nodes, wherein each of the aggregate of nodes are exhibiting symptoms of misbehavior; and
responsive to receiving the communications of fault, commanding the an aggregate of nodes to:
revert to earlier configuration data corresponding to a specific earlier time; and
disregard any further updated configuration data from the control core until instructed otherwise. 
	However, Awate discloses:
responsive to receiving the communications of fault, commanding the node ([0075] security manager determines a response to the alert, e.g. transmits instructions to the guest agent to implement a corrective action, change the policy, or take other action) to: 
revert to earlier configuration data corresponding to a specific earlier time ([0075] security manager transmits instructions to the guest agent with the updated policy [0101] restoring a virtual machine when an event has already taken place, e.g. updates to critical configurations of virtual machines); and
disregard any further updated configuration data from the control core until instructed otherwise ([0075] security manager transmits instructions to the guest agent with the updated policy [0100] blocks the update until instructions are received from the security manager);
	It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Peters in view of Awate to have received and executed commands from the monitoring system after receiving a communication regarding a fault and revert the configuration/disregard any further updates until otherwise instructed. One of ordinary skill in the art would have been motivated to do so to enable a computer security system to address security concerns and take action in response to those concerns immediately by blocking an update, restoring a virtual machine when an event has already taken place, etc. (Awate, [0101]).
	Peters-Awate do not explicitly disclose:
	receiving respective communications of fault from an aggregate of nodes, wherein each of the aggregate of nodes are exhibiting symptoms of misbehavior; and
	responsive to receiving the communications of fault, commanding the an aggregate of nodes.
	However, Usery discloses:
receiving respective communications of fault from an aggregate of nodes ([col. 21, ls. 17-col. 22, ls. 10] synthetic alert associated with the respective parent node (i.e. of multiple child nodes in alert)), wherein each of the aggregate of nodes are exhibiting symptoms of misbehavior ([col. 21, ls. 17-col. 22, ls. 10] … x-percent of total components are alarming … generate a synthetic alert associated with the respective parent node … a card may not issue an alarm even though in actuality there is a problem associated with the card … patterning offers the ability to introduce a level of intelligence into a fault-management system … to determine if there is a problem with the parent component); and
	responsive to receiving the communications of fault ([col. 21, ls. 17-col. 22, ls. 10] synthetic alert), resolving the fault of an aggregate of nodes ([col. 21, ls. 62-col. 22, ls. 10] if the problems associated with the network card were resolved then the corresponding problems associated with the respective ports would also be solved [col. 38, ls. 53-65] alert to be associated with the ticket to be presented squarely in front of an operations-center specialist who can resolve the problem or determine other remedial action).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Peters-Awate in view of Usery to have communicated a fault to the monitoring system via an aggregate of nodes that are exhibiting symptoms of misbehavior and commanded such nodes to resolve the fault, e.g. configuration rollback, etc. One of ordinary skill in the art would have been motivated to do so to introduce a level of intelligence into a fault-management system such as to determine if there is a problem with the parent component and in a case where a card may not issue an alarm even though in actuality there is a problem associated with the card (Usery, [col. 21, ls. 62-col. 22, ls. 10]) and to address security concerns and take action in response to those concerns immediately by blocking an update, restoring a virtual machine when an event has already taken place, etc. (Awate, [0101]).
Regarding claim 21, Peters discloses:
A method for updating configuration data by a computer ([col. 8, ls. 7-45] configuration management repository part of an administrative server with a function processor [col. 14, ls. 6-41] deploying the updated configuration includes passing the updated configuration to the identified servers from the function processor), the method implemented by the computer and comprising: 
receiving a software update from a server ([col. 12, ls. 10-19] commit function causes the function processor to merge the modifications that have been made to a configuration copy with the master instance of that configuration in the configuration store (i.e. update) [col. 13, ls. 27-52] latest version of the master instance stored to the repository (i.e. control core {note: [0029] denotes control core may distribute updated configuration data to such nodes}, therefore the repository distributing updated configuration data is a control core) [col. 14, ls. 6-41] deploying the updated configuration includes passing the updated configuration to the identified servers from the function processor (i.e. function processor of a configuration management repository storing a latest version of the master instance to deploy the updated configuration must be received to be passed on, e.g. from the storage to the server) [col. 8, ls. 46-col. 9, ls. 13] operating system configurations (i.e. software, OS update), application configurations (i.e. software, application update)); 
storing an earlier software version with a time stamp in an archive storing additional earlier software versions with respective time stamps ([col. 15, ls. 40-67] configuration store creates a new instance of the configuration that is stored in conjunction with the prior configuration so that a revision history (i.e. multiple earlier revisions, e.g. earlier configuration) for the configuration is retained (i.e. earlier configuration data), each configuration is also marked with the date and time that it is stored to the configuration store (i.e. time stamp for configuration stored and prior configuration that is stored, e.g. earlier configuration data with a time stamp and additional earlier configuration data with time stamps, etc.) [col. 8, ls. 46-col. 9, ls. 13] operating system configurations (i.e. software, OS update), application configurations (i.e. software, application update)); 
responsive to the software update not being faulty ([col. 17, ls. 4-51] indicate that a configuration has been successfully deployed [col. 8, ls. 46-col. 9, ls. 13] operating system configurations (i.e. software, OS update), application configurations (i.e. software, application update)), operating the software using the software update ([col. 7, ls. 53-col. 8, ls. 6] deploys configurations to the servers of a distributed platform, e.g. CDN, a content delivery network [col. 9, ls. 14-35] serving of dynamic content [col. 8, ls. 46-col. 9, ls. 13] operating system configurations (i.e. software, OS update), application configurations (i.e. software, application update)); and 
responsive to the software update being faulty ([col. 17, ls. 31-51] identify a failed deployment when a configuration is deployed to a server [col. 8, ls. 46-col. 9, ls. 13] operating system configurations (i.e. software, OS update), application configurations (i.e. software, application update)): 
communicating a fault to a monitoring system ([col. 17, ls. 31-col. 18, ls. 18] upon certain occurrences or states being identified, repository can issue an alert, e.g. to configuration administrator notified to correct the configuration (i.e. faulty configuration) where configuration administrators are provided better debugging tools as a result of the configuration management repository and the end-to-end monitoring (i.e. monitoring system for the configuration administrator to debug) [col. 8, ls. 46-col. 9, ls. 13] operating system configurations (i.e. software, OS update), application configurations (i.e. software, application update)); 
46137485.1Level 3 Communications, LLCAttorney Docket No. 1592-US-U1revert to an earlier software version stored in the archive and corresponding to a specific earlier time ([col. 17, ls. 31-51] repository can automatedly revert to a previous version of a configuration [col. 8, ls. 46-col. 9, ls. 13] operating system configurations (i.e. software, OS update), application configurations (i.e. software, application update)); and 
operating the software using the software version to which the computer is reverted ([col. 7, ls. 53-col. 8, ls. 6] deploys configurations to the servers of a distributed platform, e.g. CDN, a content delivery network [col. 9, ls. 14-35] serving of dynamic content [col. 17, ls. 31-51] a previous version of a configuration [col. 8, ls. 46-col. 9, ls. 13] operating system configurations (i.e. software, OS update), application configurations (i.e. software, application update)).  
	Peters does not explicitly disclose:
receiving and executing commands from the monitoring system to:31 
revert to an earlier software version stored in the archive and corresponding to a specific earlier time; and
disregard any further software updates from the server until instructed otherwise by the monitoring system; 
However, Awate discloses:
receiving and executing commands from the monitoring system ([0075] security manager determines a response to the alert, e.g. transmits instructions to the guest agent to implement a corrective action, change the policy, or take other action) to: 
revert to an earlier software version stored in the archive and corresponding to a specific earlier time ([0075] security manager transmits instructions to the guest agent with the updated policy [0101] restoring a virtual machine when an event has already taken place, e.g. updates to critical configurations of virtual machines);
disregard any further software updates from the server until instructed otherwise by the monitoring system ([0075] security manager transmits instructions to the guest agent with the updated policy [0100] blocks the update until instructions are received from the security manager);
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Peters in view of Awate to have received and executed commands from the monitoring system after receiving a communication regarding a fault and revert the software configuration/disregard any further updates until otherwise instructed. One of ordinary skill in the art would have been motivated to do so to enable a computer security system to address security concerns and take action in response to those concerns immediately by blocking an update, restoring a virtual machine when an event has already taken place, etc. (Awate, [0101]).
Peters-Awate do not explicitly disclose:
wherein the fault is communicated to the monitoring system via an aggregate of nodes that are exhibiting symptoms of misbehavior;
However, Usery discloses:
wherein the fault is communicated to the monitoring system via an aggregate of nodes that are exhibiting symptoms of misbehavior ([col. 21, ls. 17-col. 22, ls. 10] … x-percent of total components are alarming … generate a synthetic alert associated with the respective parent node … a card may not issue an alarm even though in actuality there is a problem associated with the card … patterning offers the ability to introduce a level of intelligence into a fault-management system … to determine if there is a problem with the parent component);
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Peters-Awate in view of Usery to have communicated a fault to the monitoring system via an aggregate of nodes that are exhibiting symptoms of misbehavior. One of ordinary skill in the art would have been motivated to do so to introduce a level of intelligence into a fault-management system such as to determine if there is a problem with the parent component and in a case where a card may not issue an alarm even though in actuality there is a problem associated with the card (Usery, [col. 21, ls. 62-col. 22, ls. 10]).
Regarding claims 1-2 and 5-6, they do not further define nor teach over the limitations of claims 8-9 and 12-13, therefore, claims 1-2 and 5-6 are rejected for at least the same reasons set forth above as in claims 8-9 and 12-13.
Regarding claim 15, it does not further define nor teach over the limitations of claim 18, therefore, claim 15 is rejected for at least the same reasons set forth above as in claim 18.
Regarding claims 17 and 20, they do not further define nor teach over the limitations of claim 12, therefore, claims 17 and 20 are rejected for at least the same reasons set forth above as in claim 12.
Claim(s) 3 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peters-Awate-Usery in view of Mukherjee et al. (US-9552232-B2) hereinafter Mukherjee.
Regarding claim 10, Peters-Awate-Usery disclose:
The computer system of claim 8, set forth above, wherein 
Peters-Awate-Usery do not explicitly disclose:
the archive stores all earlier configuration data with respective time stamps within a predefined, rolling time window, and discards earlier configuration data with time stamps prior to that window.  
However, Mukherjee discloses:
the archive stores all earlier configuration data with respective time stamps within a predefined, rolling time window ([col. 7, ls. 55-col. 8, ls. 7] maintain the cloud configuration history for a limited time window), and discards earlier configuration data with time stamps prior to that window ([col. 7, ls. 55-col. 8, ls. 7] remove cloud configurations with timestamps that correspond to a time before the sliding window).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Peters-Awate-Usery in view of Mukherjee to have stored all earlier configuration data with respective time stamps within a predefined, rolling time window, and discard configuration with time stamps prior to that window. One of ordinary skill in the art would have been motivated to do so to perform routine maintenance on the history table (Mukherjee, [col. 7, ls. 55-col. 8, ls. 7]).
Regarding claim 3, it does not further define nor teach over the limitations of claim 10, therefore, claim 3 is rejected for at least the same reasons set forth above as in claim 10.
Claim(s) 4 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peters-Awate-Usery-Mukherjee in view of MAMLUK et al. (US-20170083412-A1) hereinafter Mamluk.
Regarding claim 11, Peters-Awate-Usery-Mukherjee disclose:
The computer system of claim 10, set forth above, wherein 
Peters-Awate-Usery-Mukherjee do not explicitly disclose:
the window is 24 hours or less prior to a current time.  
However, Mamluk discloses:
the window is 24 hours or less prior to a current time ([0084] VM configuration data from before the time window may be saved in a known offset in a target disk, and changes may be stored in journal, e.g. history of 24 hours is to be stored or kept for protected storage system).  
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Peters-Awate-Usery-Mukherjee in view of Mamluk to have the time window be 24 hours or less. One of ordinary skill in the art would have been motivated to do so that 24 hours of history is to be stored or kept for protected storage system, e.g. of VM configuration data (Mamluk, [0084]).
Regarding claim 4, it does not further define nor teach over the limitations of claim 11, therefore, claim 4, is rejected for at least the same reasons set forth above as in claim 11.
 Claim(s) 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peters-Awate-Usery in view of Sidaraddi et al. (US-10567223-B1) hereinafter Sidaraddi.
Regarding claim 14, Peters-Awate-Usery disclose:
The computer system of claim 8, wherein 
Peters-Awate-Usery do not explicitly disclose:
the commands from the monitoring system use a secure shell (SSH) protocol.  
However, Sidaraddi discloses:
the commands from the monitoring system use a secure shell (SSH) protocol ([col. 5, ls. 20-37] administrators uses management devices to interact directly with elements, e.g. through SSH, to issue text-based commands to enter text in accordance with a defined syntax to submit commands to the managed element, e.g. user initiates an SSH session with one of elements using management devices to directly configure element, see also [col. 4, ls. 51-col. 5, ls. 2] management devices traverse and modify management information bases that store configuration data within each of the managed elements and [col. 6, ls. 51-col. 7, ls. 5] administrators may change configuration of elements using one or more management devices and [col. 7, ls. 34-47] in the case the commit fails due to configuration revision mismatch, management devices can re-generate the configuration data or roll back the configuration on other elements (i.e. via SSH session denoted above in [col. 5, ls. 20-37])).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Peters-Awate-Usery in view of Sidaraddi to have utilized secure shell (SSH) protocol to interact directly with elements to configure the elements. One of ordinary skill in the art would have been motivated to do so to interact directly with elements, such as to configure them, re-generate the configuration data or roll back the configuration data, etc. (Sidaraddi, [col. 5, ls. 20-37] [col. 7, ls. 34-47]).
Regarding claim 7, it does not further define nor teach over the limitations of claim 14, therefore, claim 7 is rejected for at least the same reasons set forth above as in claim 14.
Claim(s) 16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peters-Awate-Usery-Mamluk.
Regarding claim 19, Peters-Awate-Usery disclose: 
The computer system of claim 18, set forth above, wherein 
Peters-Awate-Usery do not explicitly disclose:
the specific earlier time is 24 hours or less prior to a current time.
However, Mamluk discloses:
the specific earlier time is 24 hours or less prior to a current time ([0084] VM configuration data from before the time window may be saved in a known offset in a target disk, and changes may be stored in journal, e.g. history of 24 hours is to be stored or kept for protected storage system).  
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Peters-Awate-Usery in view of Mamluk to have the time window be 24 hours or less. One of ordinary skill in the art would have been motivated to do so that 24 hours of history is to be stored or kept for protected storage system, e.g. of VM configuration data (Mamluk, [0084]).
	Regarding claim 16, it does not further define nor teach over the limitations of claim 19, therefore, claim 16 is rejected for at least the same reasons set forth above as in claim 19.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Mills et al. (US-10797952-B1) INTELLIGENT ROLLBACK ANALYSIS OF CONFIGURATION CHANGES;
JACOB DA SILVA et al. (US-20210409271-A1) TELEMETRY-BASED NETWORK SWTICH CONFIGURATION VALIDATION;
Zayats et al. (US-20200162462-A1) VALIDATING CONFIGURATION CHANGES ON A NETWORK DEVICE;
Lagerman (US-20030105761-A1) HISTORIC NETWORK CONFIGURATION DATABASE;
Rogers et al. (US-8887149-B2) TIME SHIFT CONFIGURATION MANAGEMENT FOR SOFTWARE PRODUCT INSTALLATION;
Zhang (US-9306806-B1) INTELLIGENT RESOURCE REPOSITORY BASED ON NETWORK ONTOLOGY AND VIRTUALIZATION;
Lee (US-10019184-B2) AMORTIZED SNAPSHOTS;
Daum et al. (US-11150885-B2) METHOD AND SYSTEM FOR VEHICLE SOFTWARE MANAGEMENT;
David et al. (US-20200174779-A1) ERROR-RESILIENT OVER-THE-AIR SOFTWARE UPDATES FOR VEHICLES;
Acharya et al. (US-10834207-B2) SYSTEM AND METHOD FOR UPDATING SOFTWARE IN AN ELECTRONIC DEVICE;
Nickolov et al. (US-11038784-B2) TECHNIQUES FOR EVALUATING SERVER SYSTEM RELIABILITY, VULNERABILITY AND COMPONENT COMPATIBILITY USING CROWDSOURCED SERVER AND VULNERABILITY DATA;
Peschansky et al. (US-11029940-B2) MAINTAINING CLIENT VERSION AFFINITY DURING A SERVER CLUSTER UPGRADE.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex H. Tran whose telephone number is (571)272-8173. The examiner can normally be reached Monday-Friday 11AM-6PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Divecha B. Kamal can be reached on (571)272-5863. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Alex H. Tran/Examiner, Art Unit 2453                                                                                                                                                                                         
/KAMAL B DIVECHA/Supervisory Patent Examiner, Art Unit 2453